Citation Nr: 0517494	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  02-13 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a left 
ankle injury.

3.  Entitlement to an effective date prior to December 31, 
1992, for the grant of service connection for asthma.

4.  Entitlement to a compensable evaluation for asthma.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
February 1984 and from November 1990 to April 1991, with 
subsequent episodic periods of active duty for training with 
the National Guard.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from October 1999, August 2002, and December 2003 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  In an October 1999 
rating action, the RO granted service connection for asthma 
and assigned a noncompensable evaluation effective from 
December 31, 1992.  The veteran appealed both the assigned 
effective date and evaluation.  In August 2002 and December 
2003 rating decisions, the RO denied claims for a right knee 
disorder and left ankle disorder, respectively.

In March 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
at the RO.  A transcript of that hearing testimony is on 
file.  

The issues of entitlement to service connection for a left 
ankle disorder and entitlement to a compensable evaluation 
for asthma are addressed in the Remand portion of this 
decision, below, and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action is required on his part.



FINDINGS OF FACT

1.  The veteran's active duty for training records reflect 
that he sustained an acute injury to the right knee in April 
1995, manifested he by a small contusion over the right knee.  
There was no further treatment during the training period.

2.  The veteran sustained a post-service industrial injury to 
the right knee in October 1998, and thereafter experienced 
chronic knee problems.

3.  There is no medical evidence of a chronic disorder of the 
right knee in service, or probative evidence of a nexus 
between the veteran's currently manifested right knee 
disorder and his periods of either active duty or active duty 
for training.

4.  The veteran separated from active duty service on 
February 18, 1984.

5.  On March 19, 1984, the RO received the veteran's claim of 
entitlement to service connection for asthma.

6.  The RO did not adjudicate the March 1984 service 
connection claim or consequently notify the veteran of a 
decision regarding his claim, and the claim has remained open 
and pending since that time.  


CONCLUSIONS OF LAW

1.  The veteran's right knee disorder was not incurred in or 
aggravated during active duty or active duty for training.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  The criteria for an effective date of February 19, 1984, 
for the award of service connection for asthma are met.  38 
U.S.C.A. §§ 1131, 5110, 7105(d) (West 2002); 38 C.F.R. §§ 
3.104(a), 3.158, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, ___ Vet. App. ___, 
No. 02-1077 (April 14, 2005), the Court addressed the meaning 
of prejudicial error (38 U.S.C.A. § 7261(b)), what burden 
each party bears with regard to the Court taking due account 
of the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In September 2001 and January 2003 letters implementing VA's 
duty to notify and to assist, the RO informed the veteran of 
the steps that had been undertaken with respect to 
evidentiary development of his claims and what the veteran's 
own responsibilities were in accord with the duty to assist.  
In addition, the veteran was advised by virtue of October 
1999, August 2002 and December 2003 rating decisions, and 
several detailed Statements of the Case (SOC), of the 
pertinent law and what the evidence must show in order to 
substantiate the claims.  Any notice provided by VA must be 
read in the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  See 
Mayfield v. Nicholson, supra, slip op. at 27. 

The Board notes that, in Pelegrini v. Principi, supra, the 
Court held that a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  However, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claims and to assist 
him in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of the matters being decided in this decision of 
the Board.  Rather, remanding this case again to the RO for 
further VCAA development would result only in additional 
delay, with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claims.  
VA records and private medical records have been secured for 
the file.  For its part, VA has done everything reasonably 
possible to assist the veteran, and no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records are negative for any right knee 
complaints, injury, treatment, or diagnosis.  The records 
document right ankle problems and a diagnosis of asthma.

The veteran filed his initial formal compensation claim for 
asthma in March 1984.  In correspondence from the RO dated in 
March 1984, the veteran was informed that arrangements were 
going to bemade to schedule him for a VA examination and that 
he would be advised of the time and place of the examination 
in future correspondence.  Service medical records were 
requested in March 1984.  A VA examination was scheduled for 
April 30, 1984, for which the veteran did not report.  In a 
VA deferred rating action dated in May 1984, the RO 
documented that the veteran had failed to report for VA 
examination and that the service medical records had not come 
in.  The RO personnel also indicated that the evidence of 
record was not sufficient to evaluate, and that the follow-up 
service medical records were needed.  The deferred decision 
indicated that the RO would clear its end-product record 
(EP), but would maintain administrative control over the 
matter.

Private medical records dated from 1986 to 1994 document the 
veteran's symptoms associated with asthma.  

In December 1992, the veteran filed claims for right ankle 
and right foot disorders.  X-ray films of the right ankle and 
foot were normal.  Diagnoses included: bronchial asthma since 
1993, by history, and probable right ankle sprain, moderate 
to severe, February 1991.  Service connection for a right 
ankle disability was granted in an October 1995 rating 
decision.  

A February 1996 VA record indicates that the veteran 
complained of right knee pain.  Physical examination 
disclosed no effusion, tenderness, joint line tenderness, or 
laxity, and full range of motion.  Right knee arthralgia was 
assessed.  VA medical records dated in June 1998 reflect that 
the veteran complained of a 2-3 year history of right knee 
pain.  Also on file is a VA radiology report of the right 
knee dated in July 1998 which shows no fractures, 
dislocations, or effusion.  

In a July 1999 decision, the Board granted service connection 
for asthma.  The Board's decision was implemented in an 
October 1999 rating decision, in which the RO granted a 
noncompensable evaluation for asthma effective from December 
31, 1992.

Private medical records dated in October 1998 disclose that 
the veteran injured his right knee while working at Lowe's, 
carrying a cabinet with a co-worker.  X-ray studies revealed 
no acute fractures or dislocations.  The veteran's right knee 
continued to bother him in November 1998, and MRI testing of 
the knee was planned to rule out medial meniscal tear and 
osteochondral injury.  A December 1998 MRI did not show any 
meniscal tears but did show a small joint effusion and 
suggestions of degenerative changes.  Record dated from 
February to June 1999 document continued right knee symptoms 
including pain, swelling, and hyperflexion.  Physical 
examination conducted in June 1999 revealed mild 
patellofemoral crepitus.

In April 2000, VA records show that the veteran presented 
with right knee pain.  Physical examination revealed full 
range of motion of the right knee with crepitus and stiffness 
and good stability.  An assessment of degenerative arthritis 
of the right knee was made.  

The veteran filed a service connection claim for a right knee 
disability in April 2000.  The record contains an April 1995 
DA Form 2173, showing that the veteran served on active duty 
with the National Guard from April 22, 1995, to May 6, 1995.  
The form indicates that the veteran was moving in a convoy 
when his howitzer hit a hole on the tank trail and the 
veteran was thrown around the truck, striking his right 
shoulder, elbow, and knee.  He was treated on April 28, 1995, 
for a small contusion over the right knee.  There was no 
further treatment shown during the training period.

Service connection for a right knee disorder was denied in an 
August 2002 rating decision.  

The veteran presented testimony at a hearing held at the RO 
in March 2005.  He testified that he was not receiving 
treatment for the right knee, but stated that it hurt 
periodically.  The veteran testified that he had not 
sustained any right knee injuries either prior to or 
subsequent to the 1995 right knee injury.  

III.  Pertinent Law and Regulations

A.  Service Connection

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  Notwithstanding the 
lack of a diagnosis of a disorder during service, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
claimed disability was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

B.  Earlier Effective Date

Applicable law concerning effective dates provides that, 
except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall be 
earlier than the date of receipt of the claim.  38 U.S.C.A. § 
5110(a) (West 2002).  The effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefore is received within one year from such date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2002).

The implementing regulation provides that the effective date 
of an award of direct service connection will be the day 
following separation from active service or date entitlement 
arose if claim is received within one year after separation 
from service; otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.155 (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

IV.  Analysis

A.  Service Connection - Right Knee

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247 
(1999).

The medical records establish that the veteran has a 
currently manifested disorder of the right knee most recently 
assessed as patellofemoral syndrome (August 1999) and 
degenerative arthritis of the right knee (April 2000).  

The service medical records dated from February 1980 to 
February 1984 reveal no right knee injury or diagnosed 
disorder, nor does the veteran contend that he sustained any 
right knee injury prior to April 1995.  An April 1995 medical 
record reflects that the veteran sustained a right knee 
contusion while service on active duty for training.  There 
was no further treatment during the active duty for training 
duty period, which ended May 6, 1995.

While the February 1996 VA record indicates that the veteran 
complained of right knee pain, physical examination disclosed 
no effusion, tenderness, joint line tenderness, or laxity, 
and there was a full range of motion.  A VA radiology report

of the right knee dated in July 1998 showed no fractures, 
dislocations, or effusion of the right knee.  Essentially, no 
physical disability of the right knee was shown from May 1995 
until July 1998.

Thereafter, the record clearly reflects that the veteran 
sustained a right knee injury in October 1998 while working 
at Lowe's.  Thereafter, the record documents the veteran's 
chronic complaints of and treatment for right knee problems.  

The veteran has not submitted evidence to demonstrate 
continuity of symptomatology of the right knee, inasmuch as 
no physical disability of the knee is shown from May 1995 
until the industrial injury to the right knee sustained in 
October 1998.  This gap in the evidentiary record weighs 
strongly against this claim on the basis of continuity and 
chronicity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991); see also Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) (there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent).

Significantly, the record also fails to include any competent 
evidence etiologically linking the veteran's currently 
manifested right knee symptoms and the injury sustained in 
April 1995 during active duty for training.  There has been 
no competent evidence or opinion presented establishing or 
even suggesting any etiological relationship between the 
currently manifested disorder of the right knee and service.  
Moreover, it is clearly documented that the veteran sustained 
a significant industrial right knee injury in October 1998 
which required regular treatment thereafter.

The Board has considered the veteran's lay statements and 
testimony to the effect that his currently claimed disorder 
of the right knee is causally related to the April 1995 right 
knee contusion sustained during active duty for training; 
however, it is noted that there is no medical evidence of 
record to support such a theory, and the veteran has not been 
shown to have the medical expertise necessary to render such

an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  With all due respect, the negative clinical and 
documentary evidence is more probative than the remote 
assertions of the veteran.  Moreover, the Board observes that 
the veteran's testimony is not entirely accurate, inasmuch as 
he specifically testified that he never sustained any (right 
knee) injuries after 1995 on the job.  (Hearing transcript, 
p. 8)

In summary, there is no probative evidence of a chronic right 
knee disability occurring in service or while on active duty 
for training.  Moreover, there is no evidence of a nexus 
between the veteran's currently manifested disorder of the 
right knee and his periods of active duty and active duty for 
training.  Thus, service connection for a disorder of the 
right knee is not warranted.  This is a case where the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Earlier Effective Date

The veteran asserts that an effective date prior to December 
31, 1992, is warranted for the grant of service connection 
for asthma, inasmuch as he filed a formal service connection 
claim for asthma in March 1984.  

Here, the Board acknowledges that in fact the veteran did 
file a formal service connection claim for asthma in March 
1984, approximately a month after he was discharged from his 
first period of service.  In correspondence from the RO dated 
in March 1984, the veteran was informed that arrangements 
were being made to schedule him for a VA examination and that 
he would be advised of the time and place of the examination 
in future correspondence.  Service medical records were 
requested in March 1984.  A VA examination was scheduled for 
April 30, 1984, and the veteran did not report for 
examination.  In a VA deferred rating action dated in May 
1984, the RO documented the veteran's failure to report for 
the examination and that the service medical records had not 
yet been received.  The RO personnel also indicated that the 
evidence of record was not sufficient to evaluate, and that 
the follow-up service medical records were needed.  The 
deferred decision indicated that the RO would clear "EP," 
but maintain control.

The claim was never abandoned, adjudicated, or denied by the 
RO.  Consequently, the veteran was not advised of any action 
taken as to this claim.  

Subsequently, the veteran filed a second service connection 
claim for asthma on December 31, 1992.  The claim was 
ultimately granted, and a noncompensable evaluation was 
assigned effective from December 31, 1992.  

In this case, because the RO neither adjudicated the original 
March 1984 claim nor notified the veteran of a denial of the 
claim, the one-year statutory period for timely appealing a 
rating decision never began to accrue and, in essence, the 
claim remained pending thereafter.  See Best v. Brown, 10 
Vet. App. 322, 325 (1997) (for a VA decision to become final 
and binding on a veteran, he or she must first receive 
written notification of the decision); see also Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 
Vet. App. 518 (1994) (where an appellant never received 
notification of a decision denying his or her claim, then the 
usual one-year limit for timely appealing the decision does 
not begin to accrue (i.e., "run")).  The written 
notification also must explain the reasons and bases for the 
decision and apprise the veteran of his or her procedural and 
appellate rights, in the event the claimant disagrees with 
the decision and elects to appeal.  See 38 U.S.C.A. § 
5104(a); 38 C.F.R. §§ 3.103, 19.25.

Accordingly, the Board finds that the veteran filed an 
original claim for service connection for asthma in March 
1984, the status of which remained open and pending through 
the intervening tears, until the RO adjudicated his 
subsequent claim for the same benefit.  Therefore, applying 
the provisions of 38 U.S.C.A. § 5110(b), the Board determines 
that the correct effective date for the award of service 
connection for asthma is February 19, 1984, the day following 
the veteran's separation from active duty on February 18, 
1984.


ORDER

Entitlement to service connection for a disorder of the right 
knee is denied.

Subject to the provisions governing the award of monetary 
benefits, entitlement to an effective date of February 19, 
1984, for an award of service connection for asthma is 
granted.


REMAND

The veteran has also presented claims of entitlement to 
service connection for a left ankle disorder and entitlement 
to a compensable evaluation for asthma, both of which require 
further evidentiary development.   

With respect to the claim for a left ankle disorder, the 
veteran filed that claim in October 2002.  Records on file 
disclose that the veteran attended an annual training course 
from May 6, 2001, to May 21, 2001, in Fort Lee, Virginia.  
Records presented show that on May 11, 2001, he was seen due 
to pain across the top of the foot, noted to be post-trauma.  
X-ray films of the left ankle were normal, showing no 
evidence of fracture, dislocation, arthritis or inflammatory 
changes.

Thereafter, private medical records reflect that the veteran 
was involved in a motor vehicle accident while employed as a 
policeman in December 2001, following which he reported that 
he experienced left ankle pain.  MRI testing conducted in 
June 2002 revealed osteochondritis desiccans in the medial 
dome of the talus and an old partial tear of the anterior 
talofibular ligament.  In July 2002, the veteran underwent 
left ankle arthroscopy with debridement of an osteochondral 
defect and subchondral drilling.  

Complicating the matter of whether the left ankle condition 
is service related is the fact that private medical records 
dated in 1997 document complaints of bilateral ankle symptoms 
and stress in the arches bilaterally.  April 1997 entries 
note left ankle and foot pain as well as limited mobility in 
the ankles bilaterally, assessed as acute plantar fasciitis.  
VA medical records dated in 1997 document complaints of left 
ankle pain.  An April 1997 entry indicates that the veteran 
had complaints of left ankle and foot pain for the past 3-4 
months which was getting worse.   The file also contains a 
June 1997 VA radiology report of the left ankle showing that 
there was no evidence of fracture, dislocation, subluxation, 
or effusion.  An impression of no bone or joint abnormalilty 
was made.

The record also contains a September 2002 private medical 
statement of Dr. O, who indicated that he had treated the 
veteran for left ankle transchondral talar dome defect and 
that it was visible on films taken in the Army on May 11, 
2001.  It was noted that the veteran reported sustaining an 
injury while on active duty, and the doctor opined that an 
active duty injury would be consistent with aggravation of 
his symptoms.  

Private medical records reveal that an imaging scan of the 
left ankle and foot was taken in February 2003 which revealed 
an osteochondral defect in the medial weight bearing surface 
of the tibia with a smaller defect of the talus, multiple 
cystic lesions in the area of the talus, and a small 
posterior calcaneal spur.  The veteran was seen for an office 
follow-up visit in May 2003, 10-months post-op, at which time 
he still complained of pain and swelling in the left ankle.  
An assessment of status post arthroscopic debridement, left 
ankle, 10 months post-op, with some residual symptoms of pain 
and swelling was made.   

The claims folder also includes a July 1, 2003 ,decision of 
the State Board of Worker's Compensation, associated with the 
veteran's claim that he had injured his left ankle in an 
accident which occurred on December 8, 2001.  The decision 
indicated that the veteran was employed as a police officer, 
and that ankle problems were shown from 1997 forward.  The 
administrative law judge adjudicating that matter observed 
that immediately after the accident the veteran did not 
report having left ankle pain, and only mentioned having left 
foot pain in the dorsal region, and did not begin treatment 
for left ankle problems until April 2002.  The report 
indicated that Dr. M. could opine only that it was impossible 
to say when the left ankle condition developed, especially 
since the abnormalities observed after the accident were the 
same as those observed back in May 2001.  The veteran's 
compensation claim was denied.

The Board believes that the left ankle claim requires 
additional evidentiary development for the following reasons: 
(1) the record contains no confirmation that the veteran was 
on active duty for training from May 6, 2001, to May 21, 
2001, at Fort Lee, Virginia, and such confirmation should be 
made part of the record; (2) the veteran testified that 
additional evidence regarding his claimed left ankle 
disability at Fort Lee may be available, and a request for 
this evidence will be made; (3) since the evidence reflects 
that the veteran had left ankle and foot problems prior to 
the May 2001 injury as well as a significant left ankle 
injury subsequently (December 2001), the Board believes that 
an examination should be scheduled which addresses both the 
nature and the etiology of the veteran's claimed left ankle 
disorder, to include review of the May 2001 military X-ray 
films which were interpreted as negative at the time and re-
interpreted by Dr. O. in September 2002 as showing a left 
ankle transchondral talar dome defect.  

With respect to the claim for a compensable evaluation for 
asthma, the Board believes that in order to accurately assign 
a disability evaluation a VA examination is warranted.  In 
this regard the Board points out that the veteran has not 
been examined by VA since October 2001.  The record contains 
a recent private medical report dated in March 2005, which 
suggests that the veteran's asthmatic condition may have 
increased in severity.  VA examination results will also 
prove helpful in verifying whether the veteran's condition 
has increased in severity or whether the March 2005 test 
results represent an aberration or temporary exacerbation.  

Accordingly the case is REMANDED for the following action:

1.  The RO should inform the veteran by 
letter of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim for a 
compensable evaluation for asthma, and 
provide information as to the relative 
duties of the VA and the veteran in 
obtaining relevant evidence, pursuant to 
the VCAA and any other applicable legal 
authority.

2.  The RO is requested to verify the 
status of the veteran's training from May 
6, 2001, to May 21, 2001, at Fort Lee, 
Virginia.  In addition, the RO should 
obtain, if possible, the treatment 
records pertaining to his left ankle 
injury sustained at Fort Lee, to include 
the X-ray films taken on May 11, 2001.  
If these records cannot be obtained, that 
fact should be annotated for the file.

3.  VA medical records dated from 2002 
forward pertaining to the veteran's 
treatment for asthma and a left ankle 
disorder, to include any pertinent 
hospitalization or surgical reports, 
should be obtained.

4.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the nature and etiology of any 
currently manifested left ankle disorder.  
The claims file must be made available to 
the examiner, and the examiner should 
state whether the claims file was 
reviewed.  The examination should include 
any special diagnostic tests that are 
deemed necessary for an accurate 
assessment.  The examiner is requested to 
express an opinion as to the following:

(a) What is the diagnosis of the 
veteran's current left ankle 
disorder(s)?

(b) Did the left ankle disorder exist 
prior to the May 11, 2001, injury 
sustained during military training?  
(In this regard, the examiner should 
evaluate 1997 records, the May 11, 
2001, X-ray films themselves if 
available, and at minimum the May 11, 
2001, X-ray report and the September 
2002 statement of Dr. O.) 

(c)  If it is believed that a left 
ankle disorder existed prior to the 
May 2001 period of training, is it at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that the condition was chronically 
aggravated during the training, or is 
such aggravation unlikely (i.e., less 
than a 50-50 probability)?  If 
possible, the extent of aggravation 
should be quantified in percentage 
terms, over and above the pre-
existing level of disability.

(d)  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any left ankle 
disorder(s) found on examination is 
(are) etiologically or causally 
related to any incident of service 
origin, specifically the May 2001 
training period, or is such a 
relationship unlikely (i.e., less 
than a 50-50 probability)?

Note: The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

Note:  The term "aggravation," as 
pertinent to the resolution of the 
veteran's claim, denotes an identifiable, 
incremental, permanent increase in 
severity, as opposed to a temporary 
flareup.

The examiner must provide a complete 
written rationale for all opinions.  The 
claims folder, to include a copy of this 
Remand and all additional records 
obtained, must be made available to the 
medical reviewer in order that he or she 
may review pertinent aspects of the 
veteran's service and medical history.

5.  The RO should schedule the veteran 
for a VA pulmonary examination.  The 
claims folder should be provided to the 
examiner for review in conjunction with 
the scheduled examination.  Pulmonary 
function testing should be conducted and 
chest X-ray films taken.  The examiner 
must report the percentages predicted for 
FEV-1, FEV-1/FVC.  

In addition, the following questions 
should be addressed: how frequently does 
the veteran suffer asthma attacks (daily, 
weekly, monthly)?; what level of dyspnea 
or exertion does the veteran suffer, if 
any, following asthma attacks?; how 
frequently does the veteran use systemic 
(oral or parenteral) high dose 
corticosteroids or immuno-suppressive 
medications (daily, weekly, monthly)?; 
how frequently does the veteran require 
inhalational or oral bronchodilator 
therapy (daily, weekly, monthly)?; how 
frequently does the veteran require 
inhalational anti-inflammatory 
medication? (A copy of the examination 
report and all completed test reports 
should be associated with the claims 
folder.)

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


